Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badra et al. US 2016/0101286 in view of Ackermann, Jr et al. US 9,008,800
Concerning claims 1 and 12 Bhadra discloses a system (Fig. 4 (40)) comprising:
a waveform generator (Fig. 4 (12)) configured to generate direct current waveforms ([0058]) configured to provide a partial block to a neural structure ([0083]);
one or more electrodes (Fig. 2, 4 (16)) configured to deliver the one or more direct current waveforms to provide the partial block to the neural structure; a feedback device (Fig. 4 (42)) configured to provide feedback to the waveform generator related to the partial block, wherein the feedback comprises:


Applicant differs from Bhadra in reciting the use of A SINE Electrode for providing blocking. Ackermann, JR et al teaches the use of a SINE electrode for blocking nerves that is configured to reduced tissue damage to nerves. It would have been obvious to one of ordinary skill to have modified the Bhadra electrode to that described by Ackermann to prevent nerve tissue damage.
For claim 2 see pars [0051] and [0057]
For claims 4, 5, 16, Bhandra discloses that parameters of the direct current waveform may be adjusted in response to the detected physiological parameter (see [0066], [0071]). Bhadra does not explicitly state that the parameter is a current level but states that it may be an intensity parameter. However, adapting the current level is one of several straight forward possibilities for adapting the waveform to provide a partial block, from which a person skilled in the art would select without employing an inventive step.
For claim 6 see par. [0066]
           For claim 7 the controller is simple proportional controller allowing the manual adjustment of the intensity level, see para. [0064]
For claims 8-9, 13, 14 see pars. [0064]-[0066] and cuff;
For claims 10-11 see par. [0078]
For claim 15 see par. [0063];
For claims 5 and 16 see pars. [0066], [0071];


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-14, 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792